Edmonds, J.
Sept. 8. The number of answers and demurrers clearly frivolous, and for delay, which the present practice has engendered, renders it necessary that some course of practice should be established in reference thereto. I will take the papers and consult my brethren of this district on the subject.
Sept. 16. I have consulted my brethren of this district on the course to be pursued with reference to frivolous answers and demurrers, and announce that in future the practice will be that where a frivolous answer or demurrer is put in, the plaintiff may apply for judgment as for want of an answer, on the notice prescribed for special motions; and if the answer or demurrer be adjudged frivolous, judgment will be *25given as if on default for want of an answer., If adjudged not to be frivolous, the cause will be put on the circnit calendar, in its proper place, and be tried or heard in its order.
Sept. 23. I have doubts as to this answer being frivolous, and if I decide the matter now there will be no appeal from my decision. I therefore decline to say that the answer is frivolous.
Motion denied.